 In the Matter Of JOHN HANCOCKMUTUALLIFE INSURANCECOMPANYandINDUSTRIAL&ORDINARYINSURANCE AGENTS COUNCIL, AFLIn the Matter ofJOHNHANCOCK MUTUALLIFEINSURANCECOMPANYandINDUSTRIAL&ORDINARY INSURANCEAGENTS COUNCIL, AFLCases Nos.4-R-1647 and 4-R-1794,respectively.-DecidedOctober09, 1945Messrs. Samuel A. FitchandMalcolm C. Young,both of Boston,Mass, for the Company.Mr. George L.Russ, of Washington, D. C., for the AFL.Boudin, Cohn & Glick stein,byMr. Leonard B. Boudin,of New YorkCity, andMr. Nicholas Chase,of Philadelphia, Pa., for the CIO.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Industrial, & Ordinary InsuranceAgents Council, AFL, herein called the AFL, alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of John Hancock Mutual Life Insurance Company, Boston,Massachusetts, herein called the Company, the National Labor Rela-tions Board consolidated the cases and provided for an appropriate,hearing upon due notice before Herman Lazarus, Trial Examiner.The hearing was held at Philadelphia, Pennsylvania, on July 6, 1945.The Company, the AFL, and United Office & Professional Workersof America, CIO, herein called the CIO, appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:64 N L. R.B.,No. 92.541 542DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJohn Hancock Mutual Life Insurance Company, a Massachusettscorporation with its principal or home office located in Boston, Mas-sachusetts, is engaged in insuring the lives of its policy holders onthe mutual insurance plan and in investing its funds.On December 31, 1944, the Company was, in terms of amount ofinsurance in force, the sixth largest, and in terms of assets, the sev-enth largest life insurance company in the United States.On thesame date, the Company had more than 8,000,000 policies in force witha total face amount of more than $4,000,000,000, and its policy holders,who resided in all the States of the United States and in many foreigncountries, numbered approximately 5,600,000.The Company's business is managed and directed by directors andofficers located at its home office in Boston.Terms and conditionsof the various policies of insurance offered by the Company are deter-mined and all investments of the Company's funds are made by itshome office officials.All applications for insurance and claims, appli-cations for loans,and other matters pertaining to insurance in forceare noted upon at the home office,and all policies of insurance andchecks covering disbursementsby the Companyare prepared at thehome office. The Company does business in 38 States,the District ofColumbia, and the Territory of Hawaii.It sells insurance and toa considerable extent deals with its policy holders through the mediumof general agents and district offices.As of December 31, 1944, theCompany had 51 general agents located in 31 States and the Territoryof Hawaii,and 369 district offices in 34 States,the District of Columbia,and the Territory of Hawaii.On December 31, 1944, the Company's assets, consisting in part ofcash,bonds of the United States Government and its political sub-divisions,railroad equipment bonds, public utility bonds,industrialbonds, stocks,notes secured by mortgages on real estate,real estate,and premium notes and loans,to policy holders, amounted to morethan $920,000,000 in value.During 1944,the Company had availablefunds amounting to more than$161,500,000 in value, and it investeddaily an average of approximately$466,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDIndustrial & Ordinary Insurance Agents Council, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company. JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY 543United Office & Professional Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE ALLEGEDQUESTION CONCERNING REPRESENTATION;THE ALLEGEDAPPROPRIATE UNITSThe AFL contends that the Board should find appropriate twoState-wide units covering the agents attached to the Company'sdistrict offices in the States of Delaware and Maryland.The Com-pany and the CIO contend that the proposed units are inappropriateon the ground that they are part of an already.established multi-Statebargaining unit.,For the reasons hereinafter stated, we agree withthe contention of the Company and the CIO.Self-organization among the Company's agents began approxi-mately 6 years ago. In August 1939 a member local of the AFL fileda petition for an election among the agents attached to the Company'sdistrict office in East St. Louis, Illinois, and during the same montha local of the CIO -petitioned for an election confined to the agentsof the Company's district office, in Hoboken, New Jersey. In August1940, the Board found both units appropriate and directed elections,2in which the petitioning unions were successful.The Company hasever since recognized the respective unions as exclusive representa-tives of the agents in those units. Since that time, the CIO, the AFL,and unaffiliated unions have been actively seeking to organize theCompany's agents throughout the United States. Thus the CIO wonconsent elections in single district units in Elizabeth, Fenton, Pali-sades, and other upper New Jersey offices and when a contract wasnegotiated, it was drawn to cover all district offices in which the CIOhad been or might be certified during the life of the contract.Re-newal contracts contained the same provisions. In 1944, the Boarddismissed a CIO petition seeking to carve out a single district unitfrom a State-wide unit in Massachusetts,3 which had previously beenfound appropriate in a State Board proceeding.4Meanwhile, the AFL continued its activities in Illinois and wonconsent elections in a unit covering the Company's district offices inChicago and in another unit limited to the district office at Gary,Indiana.In 1943, the AFL lost a consent election in Maryland.Early in 1945, the AFL filed a petition for a State-wide unit in'The parties agree that the bargaining unit should include all district agents of theCompany, excluding clerical employees, managers,assistant managers,and all other super-visory employees,differing only with respect to the geographic scope of the unit26 N L. R. B. 1024.8 57 N. L R B 7004 Although the CIO had filed the petition before the State Board,an unaffiliated unionintervened and won the election. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDMassachusetts.The CIO intervened and won thesubsequent0consentelection.The Company's contractwith the CIO which preceded their cur-rent agreementexpired inSeptember1944.At thebargaining con-ferenceswith the Company in December 1944, the CIO demandedrecognition on a Nation-wide basis.As a result of this demand, anagreementwas reached whereby the American Arbitration Associa-tion was to conduct a mail ballot election among the agents of theCompany in all districtoffices notcovered by union contracts.Thiselection wasconducted and the results certified to the parties on Jan-uary 19, 1945, the ballots being tallied separately for each State in-volved.The agreementprovided that recognition was not to begranted inthose States in which a majority did not choose the CIO.The results showed that a majorityof agentsin each of 19 Statesof the 22 States polled voted for the CIO, including those in Delawareand Maryland. The CIO was rejected in Iowa, Nebraska, and Illi-nois.5On February 21, 1945, the Company and the CIO executeda contractcovering the agents in all district offices in which the Com-pany had recognized the CIO, the contract again providing for in-corporationunder its provisions of any additional offices in whichthe CIO might subsequently obtain majority representation.Thecontract also provided that if any portion of the unitwerelater foundby a Government agency to be an appropriate unit and another unioncertified therefor. the contract was to be inapplicable to such unit.6Meanwhile, on January 23, 1945, after the mail ballot election, butbefore the execution of the CIO contract, the AFL wrote to the Com-pany claiming majority representation in 10 of the States in whichthe January election had been held.Thereafter, the AFL filed peti-tions seeking single State units in several of the States which it hadclaimed in its letter, including Delaware and Maryland, but soon with-drew all of these petitions except the one covering Massachusetts andthe two petitions upon which the instant proceeding is based.Asindicated above, the CIO intervened in the Massachusetts proceedingand won the resulting consent election. Immediately following themail ballot election, the CIO filed a petition seeking to establish aState-wide unit in Illinois and shortly thereafter an unaffiliated unionpetitioned for an election in a unit limited to the Company's districtoffice in Rockford, Illinois.The AFL intervened in these proceed-ings, consolidated by the Board for purposes of hearing and disposi-The Chicago and East St.Louis agents were excluded from the group polled in Illinoisbecause of the AFL contracts covering those offices6 Since the contract was executed after the AFL claim and after the filing of its petitions.the contract itself is not a bar to the proceedingOur disposition of this case rests solelyupon conclusions with respect to the appropriate bargaining unit. JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY 545tion.On June 9, 1945, the Board found appropriate the State-wideunit and directed an election therein.'The AFL won, the resultingelection and was duly certified. In sum, at the time of the hearing inthe instant proceeding, of the Company's 189 district offices, the CIOwas the bargaining agent for 166, the AFL for 15,$ and an independentfor 2,° only the Company *s 6 offices in Iowa and Nebraska, beingunrepresented.Although we have frequently found appropriate in the insurancebusiness, district or State-wide bargaining units, in all those cases,our decisions have rested upon the limited extent of self-organizationamong the companies' employees and our belief that dismissal of thepetitions would unduly delay collective bargaining.10Thus we havefound inappropriate units less than State-wide in scope', and evenState-wide in scope 12 where it has been shown that there is a labororganization in a position to represent the employees on a broaderbasis.The multi-State unit pzesently represented by the CIO, al-though not nation-wide, nevertheless does approximate such a unit,and has been established with the consent of a majority of the agentsin each of the States included therein.Wherever the issue has arisenin insurance cases before the Board, the companies and the labororganizations involved, including the petitioner in the instant pro-ceeding, have agreed that the ultimately appropriate unit in the insur-ance business should be company-wide in scope, and we have acceptedthis conclusion.13To grant elections on a State-wide basis as theAFL requests in the present cases would impede the formation of thevery type of bargaining unit which, we have consistently affirmed,is the most appropriate for insurance agents.Nor will dismissal ofthe present petitions operate to withhold the benefits of collectivebargaining from the Company's agents in Delaware and Maryland.We find, therefore, that the proposed units are inappropriate andwe shall dismiss the petitions.7 62 N L R. B 240.14 in Illinois and 1 in Gary,Indiana°Both in Wisconsin,the only offices in that State.10Matter-of The Prudential Insurance Company of America,46 N L R B 430, 47 N L.R B 1103, 49 N. L. R. B.450, 50 N L.R B. 689,and cases cited therein.11Matter of Prudential Insurance Company of America,49 N. L. R B.450, 61 N L R B1289;Matter of Metropolitan Insurance Company,56 N L.It. B 1635, 56 N L It. B. 1642,Matter of John Hancock Mutual Life Insurance Company,62 N. L. R B 24012Matter of Prudential Insurance Company of America,61 N L R B 1289, see alsoMatter of Pennsylvania Electric Company.56 N. L It. B.625 (unit confined to one divisionof electric utility inappropriate when a union was in a position to represent employees on asystem-wide basis).13 SodPrudentialcases cited,supra.The high degree of integration of the operationsof the industrial insurance business and the centralization of supervision and control, de-veloped in the records in pievious cases and in the instant case as well support theconclusion.670417-46-vol 6436 546DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the consolidated proceeding, the National Labor RelationsBoard hereby orders that the petitions for investigation and certifica-tion of representatives of employees of John Hancock Mutual LifeInsurance Company, Boston, Massachusetts, filed by Industrial &Ordinary Insurance Agents Council, AFL, be, and they hereby aredismissed.MR. GERARD D. RE ILLY took no part in the consideration of the aboveDecision and Order.